Citation Nr: 1828517	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to February 1971 and from August 1991 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Left ear sensorineural hearing loss originated during active service.


CONCLUSION OF LAW

The criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C. §§ 1110 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection for a left ear hearing loss disability is warranted as the claimed disorder originated during active service while serving in Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

At his March 2018 Board Hearing, the Veteran testified that he has experienced bilateral sensorineural hearing loss and tinnitus ever since being in a mortar attack, which struck his barracks.  The Veteran testified that he experienced bilateral sensorineural hearing loss that worsened over his military career due to noises produced by generators, trucks, and aircraft.  

The Veteran's military record supports his March 2018 testimony in that he experienced acoustic trauma early in his military career.  The Veteran's service records reflect that he was awarded the Vietnam Service Medal.  He completed education and training in gas turbines and generators.  He also received training with M14 and M16 rifles.  His military occupational specialty was the civilian equivalent of an industrial traffic manager.  His November 2010 audiological examination also noted that his MOS included a generator mechanic and a movement control specialist and that his history of military noise exposure included aircraft on the flight line, generators, loud trucks, and shelling.

The November 2010 VA audiological examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
60
70
LEFT
25
45
25
30
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 94 percent in the left ear.  The Veteran was diagnosed with right ear mixed hearing loss, left ear sensorineural hearing loss, and subjective tinnitus.  The examiner concluded that the issue of whether hearing loss and tinnitus were related to the Veteran's military noise exposure could not be resolved without resorting to mere speculation.

The Veteran asserts his diagnosed sensorineural hearing loss disability arose secondary to audiological events that occurred while he served in Vietnam and his hearing acuity continued to decline as his military career progressed.  The service records reflect that the Veteran served overseas and would have been exposed to aircraft on the flight line, generators, loud trucks, and shelling.  The Veteran has been diagnosed with bilateral hearing loss by a VA examiner.  A September 2013 rating decision granted service connection for the Veteran's tinnitus and right ear hearing loss secondary to audiological events that occurred during the Veteran's active service.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for left ear sensorineural hearing loss.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear sensorineural hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


